              Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 1 of 31

  00001
   1          IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF COLORADO
   2
      CIVIL ACTION NO. 17-CV-02893-STV
   3 _________________________________________________________
   4          DEPOSITION OF MICHAEL MALONE
                   JUNE 6, 2018
   5 _________________________________________________________
   6 ANDREW DOORNBOS,
   7      Plaintiff,
   8 vs.
   9 WINDTREE APARTMENTS, LLC, d/b/a
      WEIDNER INVESTMENT SERVICE, INC.,
   10
         Defendant.
   11 _________________________________________________________
   12
   13     Pursuant to Notice, the deposition of Michael
   14 Malone was taken on behalf of the Plaintiff, pursuant
   15 to the Colorado Rules of Civil Procedure, at the Law
   16 Offices of Heuser & Heuser, L.L.P., 625 North Cascade
   17 Avenue, Suite 300, Colorado Springs, Colorado, at
   18 9:04 a.m., before Annette R. Trefz, Registered
   19 Professional Reporter and Notary Public.
   20
   21
   22
   23
   24
   25
  00002
   1                 APPEARANCES
   2
   3      FOR THE PLAINTIFF:
   4         HEUSER & HEUSER, L.L.P.
            ATTORNEYS AT LAW
   5         625 NORTH CASCADE AVENUE
            SUITE 300
   6         COLORADO SPRINGS, CO 80903
   7         BY: MR. DOUGLAS P. PRICE
   8
         FOR THE DEFENDANT:
   9
            GODFREY JOHNSON
   10         ATTORNEYS AT LAW
            9557 SOUTH KINGSTON COURT
   11         ENGLEWOOD, CO 80112
   12         BY: MR. AARON R. BAKKEN
   13
         ALSO PRESENT: Ms. Susan H. Brigham
   14                Claims Manager
                    Weidner Apartment Homes
                                                                                    Exhibit B

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
              Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 2 of 31

   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
  00003
   1                 INDEX
   2
   3 Witness           Examination         Re-Examination
   4 MICHAEL MALONE
   5      By Mr. Price 4
   6
                 EXHIBITS
   7
                             INITIAL REFERENCE
   8
      1 - Printed Color Photo (Windtree.00066)         48
   9
      2 - Printed Color Photo (Windtree.00065)         50
   10
      3 - Printed Color Photo (Windtree.00064)         51
   11
      4 - Printed Color Photo (Windtree.00063)         52
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
  00004
   1             WHEREUPON, the following proceedings
   2 were had:
   3             IT WAS STIPULATED AND AGREED the
   4 within proceedings were taken pursuant to the
   5 Colorado Rules of Civil Procedure.
   6             WHEREUPON,
   7              MICHAEL MALONE,
   8 the witness herein, having been first duly sworn to
   9 tell the truth, the whole truth, and nothing but the
   10 truth, was examined and testified on examination as

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
              Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 3 of 31

   11 follows:
   12              EXAMINATION
   13 BY MR. PRICE:
   14     Q Sir, can you tell us your name and spell
   15 your last name.
   16     A My name is Michael Malone, M-A-L-O-N-E.
   17     Q And Mr. Malone, just some preliminary
   18 matters. I'm sure your counsel went through this
   19 with you before we got started.
   20        But dumb things like the court reporter
   21 can't take head nods for answers, so you have to
   22 answer yes or no. Answer the question to the best of
   23 your ability. If you need to ask Counsel a question,
   24 go ahead and answer first and then we can take a
   25 break and you can step outside and ask the question
  00005
   1 afterwards to your counsel.
   2         Any other questions before we get started?
   3     A No.
   4     Q All right, sounds good.
   5         Have you ever had your deposition taken
   6 before?
   7     A I have not.
   8     Q All right. Now, this will be a first for
   9 you. My name is Doug Price. I represent Andrew
   10 Doornbos. He's the plaintiff in this matter. Do you
   11 know him personally?
   12     A I've met him, yes.
   13     Q Okay. And when did you first meet him?
   14     A I don't recall the exact date, but I know
   15 that he was a resident at Windtree when I was working
   16 there.
   17     Q Okay. And speaking of Windtree, how long
   18 have you worked for them?
   19     A So I've been with Windtree since -- I was
   20 there starting in 2014.
   21     Q All right. And at that particular complex,
   22 is that what we're talking about, or do they all have
   23 different names?
   24     A That would be particularly for Windtree is
   25 in 2014.
  00006
   1     Q And how was it that you came to work there?
   2     A So I started with Weidner in 2010.
   3     Q And that's Weidner Investment Services?
   4     A Correct.
   5         MR. BAKKEN: Can I step in real quick?
   6         MR. PRICE: Sure.
   7         MR. BAKKEN: Can you tell him the name of
   8 your employer? It's not Weidner Investment Services,
   9 is it?
   10        THE WITNESS: It would be Weidner Property
   11 Management.
   12        MR. BAKKEN: Thank you.

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
              Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 4 of 31

   13 BY MR. PRICE:
   14    Q And so is Weidner Property Management and
   15 Windtree, are they two different organizations?
   16    A I'm not sure of the specifics of how that
   17 works out. I know that Windtree would be separate
   18 from -- would be an individual from Weidner Property
   19 Management.
   20    Q Okay. So who are you paid by?
   21    A I'm paid by Weidner Property Management.
   22    Q And where is their business office?
   23    A They have a regional office here in
   24 Colorado Springs.
   25    Q Okay. And you say you've been with them
  00007
   1 since 2010?
   2     A Correct.
   3     Q What did you start with them as?
   4     A I started as an intern with them.
   5     Q Okay. And let's go back to your
   6 educational background. Where did you grow up?
   7     A I was born in Taiwan.
   8     Q All right. Military family?
   9     A My dad was a minister.
   10    Q Oh, okay. And what brought you to Colorado
   11 Springs?
   12    A When I graduated from college, my family
   13 was living out here, and I was looking for
   14 employment, and I got a job with Weidner.
   15    Q All right. What did you study in college?
   16    A My degree is in communication studies.
   17    Q And what year did you graduate?
   18    A I graduated in 2010.
   19    Q Okay. And what university?
   20    A It's called Eastern University, in
   21 southeastern Pennsylvania.
   22    Q What town?
   23    A St. David's, Pennsylvania.
   24    Q All right. And what made you choose
   25 Weidner Investment Properties for an employer?
  00008
   1     A I saw an advertisement for their open
   2 position, and I liked the ability to deal with
   3 customers and interact with people and kind of a
   4 multifaceted job.
   5     Q All right. What did you originally start
   6 doing for them besides being -- I guess you said you
   7 started as an intern, but what did that entail?
   8     A So that was just assisting and kind of
   9 observing with the community director on site what it
   10 looked like, what the field of property management
   11 looked like.
   12    Q So that was the carrot that you were going
   13 after, was to become a property manager; is that
   14 right?

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
              Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 5 of 31

   15     A Correct.
   16     Q Okay. When did you become a property
   17 manager?
   18     A So I started as a property manager a year
   19 later, 2011.
   20     Q Okay. And what property did you start
   21 with?
   22     A It was called Bristol Square.
   23     Q Is that also in Colorado Springs?
   24     A Correct.
   25     Q And so as a property manager, do you live
  00009
   1 on site or what do you do?
   2     A I do not live on site, no.
   3     Q Okay. So is it like an 8-to-5 job? Or
   4 give me your description when you started at Bristol
   5 Square what it was like.
   6     A Bristol Square, my hours were between 9 and
   7 6, just kind of standard hours for that. And really,
   8 I'm just, you know, I'm trying to build a community
   9 with the people there, so I'm working with the team
   10 to provide homes for those people there.
   11     Q Okay. So are you background screening
   12 people and doing all those kinds of things?
   13     A Yeah.
   14     Q Give me a basic --
   15     A So we would do all the -- we would be, you
   16 know -- we would screen residents who were prospects
   17 interested in living there. We would deal with
   18 residents to try to make the best experience for them
   19 while they were there. If they were dealing with any
   20 maintenance issues, we would take care of all of
   21 that.
   22     Q Okay. So Weidner is probably the company
   23 that's responsible for all the on-site maintenance,
   24 or do you subcontract that out?
   25     A So we would do -- most all the maintenance
  00010
   1 we would do in-house. Maybe some larger or bigger
   2 project items we would subcontract out, but most
   3 everything is done in-house.
   4     Q Okay. So is Weidner then solely dedicated
   5 to all the Windtree, the Bristol Square, all the
   6 apartment complexes?
   7     A Yes.
   8     Q And how many apartment complexes are there
   9 in Colorado Springs?
   10     A I believe there is about 18.
   11     Q Okay. And those 18 complexes, who are they
   12 owned by?
   13     A I'm not sure of the particular owners of
   14 each of those.
   15     Q All right. Are they individually owned or
   16 all owned under one corporate shell?

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
              Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 6 of 31

   17     A I'm not sure on the particulars of their
   18 structure of the ownership.
   19     Q Okay. And so then who do you report to, in
   20 terms of Weidner? Who do you report to? Who's your
   21 supervisor?
   22     A So during my time currently?
   23     Q No, back in December of 2000 and -- at the
   24 time this incident occurred.
   25     A So I reported to an area director.
  00011
   1     Q Okay. Who was that?
   2     A The area director, her name was Lauriza
   3 Dishion.
   4     Q Okay. And do you know who Laurie Dishion
   5 -- is that how you say it?
   6     A Lauriza Dishion.
   7     Q I have it spelled D-I-S-H-I-O-N; is that
   8 right?
   9     A Correct.
   10     Q Okay. Who does she report to?
   11     A She would report to the regional vice
   12 president.
   13     Q Okay. Who is?
   14     A Robert Carr.
   15     Q All right. And are they all local, then,
   16 in Colorado?
   17     A Yes, they're in Colorado Springs.
   18     Q Okay. So with regard to reporting to them,
   19 what kind of training, during that internship
   20 training, did they give you to become a property
   21 manager?
   22     A So they had a really great training
   23 program. So from the internship, I was part of their
   24 Manager In Training Program, so that was a 12-month
   25 process of, you know, learning what it takes to --
  00012
   1 being on-site, learning what it takes to run a
   2 property well, and had monthly curriculum I had to
   3 get through and tests to pass to be certified to be
   4 able to run my own community.
   5     Q When you say "certified," what kind of
   6 certification do you get?
   7     A So specifically just the certification of
   8 passing that Manager In Training Program.
   9     Q That's only Weidner specific; is that
   10 right?
   11     A Correct. Yes.
   12     Q All right. Did they send you to seminars,
   13 did they, you know --
   14     A Yeah, we have a Training Department
   15 in-house that they'll do monthly trainings, either in
   16 person or online, where we would go through best
   17 practices or policies and procedures of how to
   18 operate.

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
              Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 7 of 31

   19        And then also I would get certifications
   20 through the National Apartment Association, which
   21 there's designations through that. So Certified
   22 Apartment Manager would be a designation that I would
   23 hold, as well.
   24     Q When did you obtain that?
   25     A I obtained that in, I believe it was the
  00013
   1 beginning of 2014.
   2     Q All right. Do you have anybody that lives
   3 -- and when I say do "you," I'm referring to
   4 Weidner. Do they have anybody that lives on-site as
   5 a manager?
   6     A Yeah. Sometimes we do, yeah.
   7     Q But at Windtree, in terms of this case,
   8 there was nobody living on-site?
   9     A So I lived at Windtree for a period of
   10 time, but during this time I don't believe that I was
   11 living there.
   12     Q All right. So your position on the date of
   13 this incident back in December of 2000 -- I'm
   14 spacing. Do we have it on here -- December 18th,
   15 2015, you were actually the manager for the apartment
   16 complex, right?
   17     A Correct.
   18     Q All right. And who did you have working
   19 underneath you?
   20     A The whole team that I had?
   21     Q Right.
   22     A So in the office, I have an assistant
   23 community director and leasing consultant. And then
   24 our service side, we had a service manager, a service
   25 technician, housekeeper and groundskeeper.
  00014
   1     Q All right. Who's the groundskeeper?
   2     A Groundskeeper? The name of the
   3 groundskeeper?
   4     Q Correct.
   5     A It would have been Jason Punzal.
   6     Q And do you know where Mr. Punzal is now?
   7     A I do not.
   8     Q Was Mr. Punzal there before you started or
   9 did you hire him?
   10     A I hired him.
   11     Q All right. And tell me why you hired Mr.
   12 Punzal.
   13     A So we have positions for -- set positions
   14 for each community that we need to fill, and so one
   15 of the needs of our community was to ensure that our
   16 grounds look clean and fresh and it's a pleasant
   17 community for our residents to live in.
   18     Q Okay. And what were his duties?
   19     A So his duties are to walk the grounds, make
   20 sure everything is clean, picked up, landscaping is

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
              Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 8 of 31

   21 groomed, make sure everything is in order on the
   22 exterior of the community.
   23     Q Okay. So would he be in charge, then, of
   24 like, you know, if there were major problems with the
   25 sprinkler system, would he be in charge of fixing
  00015
   1 that?
   2     A He would not be in charge of that. He's
   3 more of the eyes on-site for me. If he saw anything
   4 that he thought was a concern, he would communicate
   5 that to me or to our service manager Jeff Cox, and
   6 then we would deal with it accordingly.
   7     Q Okay. And so when you say "deal with it
   8 accordingly," are we talking about you'd hire
   9 subcontractors to do it or would Weidner have other
   10 people that would come in and do it? It probably
   11 depends on the circumstance, but --
   12     A Correct, yeah, it depends on the
   13 circumstance. If it's something minor, then we can
   14 do that in-house. If it's something bigger, a more
   15 technical issue, then we would contract it out.
   16     Q Okay. So specifically on this date, going
   17 back to December of 2015, were we -- I say "we" --
   18 was Weidner subcontracting out snow removal or did
   19 you have your own snow removal business?
   20     A So for our sidewalks, stairwells, we would
   21 do that in-house, to remove the snow, and then we
   22 also have a Landscaping Department and they would
   23 have done the snow plows in the parking lot, so they
   24 would remove the snow.
   25     Q So Weidner would have done all that and
  00016
   1 been responsible for it?
   2     A They would have cleared the parking lots.
   3     Q That's part of your contractual agreement
   4 with Windtree?
   5     A I don't understand.
   6     Q Well, as part of being the property
   7 manager, you contract with them for snow removal,
   8 correct?
   9     A Correct, yes.
   10     Q Okay. And so in terms of that in December
   11 of 2015, Weidner would have been the responsible
   12 party for making sure the snow removal was conducted
   13 and Ice Melt and those kinds of things?
   14     A Correct.
   15     Q All right. How did you go about angering
   16 those services?
   17     A So for the -- in terms of the snow removal
   18 for the parking lots, that's something we would do as
   19 a region, and our regional team would make those
   20 decisions, in terms of the contracts that we had and
   21 who would be assigned to remove the -- take care of
   22 the snow.

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
              Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 9 of 31

   23     Q So, obviously, at that point you lived in
   24 Colorado Springs for about five years; you're
   25 familiar with, you know, how big it is in terms of
     00017
   1 the size of the city, correct?
   2      A Yes.
   3      Q And, you know, sometimes some parts of the
   4 city gets hit with snow and other parts doesn't get
   5 any at all, correct?
   6      A Correct.
   7      Q All right. Who makes the decision, in this
   8 case, when Windtree gets snow removal?
   9      A So we have clear policies and procedures of
   10 when we would be out on-site to remove snow. So if
   11 there's over an inch of snow on our sidewalks,
   12 stairwells, then if that would be overnight, then the
   13 next morning, 6:30 a.m., we would be out to remove
   14 that snow.
   15         If there's more than 3 inches of snow in
   16 the parking lots, that's when we would be out to --
   17 that's when we would be out to plow.
   18     Q So who makes the call on that?
   19     A So myself and Jeff, my service manager,
   20 would be the ones that make that call to determine
   21 when we come out.
   22     Q Jeff Cox, is that who you're talking about?
   23     A Yes.
   24     Q And so let's say it snows overnight and you
   25 have, you know, snow still during the morning and
     00018
   1 it's starting to accumulate and it's hit the whole
   2 city; is it Weidner, then, that has a team that shows
   3 up, or are you and Jeff and the whole staff there at
   4 Windtree out doing the work?
   5      A Yeah, it would be our whole team. So many
   6 times, I would actually be one of the people out
   7 there shoveling the snow and removing the snow, just
   8 so that we could do it in a timely manner and take
   9 care of our residents.
   10     Q All right. So in terms of policy and
   11 procedures, you spoke about those things, are those
   12 written policies and procedures?
   13     A Yes, I believe so.
   14     Q And where are they contained?
   15     A I think our policy and procedure handbook,
   16 our regional office would have that.
   17     Q Is that something that could be made
   18 available to us, in terms of discovery in this case?
   19     A I believe so.
   20     Q All right. You wouldn't have any problem
   21 turning that over?
   22     A No.
   23     Q Okay. And so you had that actual policy
   24 and procedure manual in place and were following it

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 10 of 31

   25 in December of 2015?
     00019
   1     A Correct.
   2     Q All right. Tell me about, you know, what
   3 your duties are in terms of weather. And we've got
   4 some disclosures in terms of procedures that you have
   5 for a calendar where you take notes of what's going
   6 on that day. Who does that?
   7     A So primarily, that would be our service
   8 manager that completes the snow calendar. Obviously,
   9 I'm working with him closely to ensure that we are
   10 completing that accurately, so if he's not able to do
   11 that, I would assist in that, as well.
   12    Q So back in December of 2015, who would that
   13 have been?
   14    A It would have been Jeff Cox.
   15    Q So he would have been responsible for the
   16 snow calendar. Does he take temperature readings,
   17 also?
   18    A So he wouldn't take the temperature
   19 readings; we would use the forecast for the day.
   20    Q All right. And so when is that done,
   21 then? When does he fill that calendar out?
   22    A So that would be on a daily basis. And
   23 then if we were going to do snow removal that day, he
   24 would complete that after we have completed the snow
   25 removal.
     00020
   1     Q So we're talking about the end of his day
   2 and end of snow removal might be what time?
   3     A His standard work hours is through 5 p.m.,
   4 but if we were out in the morning shoveling snow, it
   5 would probably be done by 9, 9 or 10 a.m.
   6     Q Okay. So that's his responsibility to
   7 follow-up and make sure that that's filled out on a
   8 daily basis?
   9     A Correct.
   10    Q And where does he keep that calendar?
   11    A That would be in our maintenance shop.
   12    Q All right. And do you regularly follow-up
   13 to make sure that he's doing that?
   14    A Yes.
   15    Q And back in December of 2015, were you
   16 doing that?
   17    A Yes.
   18    Q All right. And are you aware of whether or
   19 not in December of 2015 he was accurately keeping
   20 track of that?
   21    A I believe he was, yes.
   22    Q Okay. So I think we got a calendar from
   23 you. I don't know if I brought it over on not. I
   24 just want to make sure it's the same one.
   25         You know, I don't think we're going to mark
     00021

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 11 of 31

   1 it, because I'm not going to use it, but is this the
   2 calendar that you've been talking about?
   3     A Yes.
   4     Q Okay. And so the handwriting, in terms of
   5 this calendar, is Mr. Cox; is that correct?
   6     A Yes, I believe so.
   7     Q All right, thank you. And so who makes the
   8 determination in terms of what kind of snow melt you
   9 guys use?
   10     A So for our sidewalks, we'll have an Ice
   11 Melt that we use. So once we remove the snow from
   12 the sidewalks and stairs, then we'll put an Ice Melt
   13 down.
   14     Q Okay. Who buys that?
   15     A Me and Jeff would buy that from one of our
   16 suppliers.
   17     Q All right. And is there different grades,
   18 different temperatures, those kinds of things?
   19     A Honestly, I'm not sure of the specifics of
   20 the differences.
   21     Q Jeff would know that?
   22     A He might, yes.
   23     Q Okay. So that's not something you received
   24 from corporate, from Weidner, it's something that you
   25 and Jeff buy?
     00022
   1     A So they have a -- I mean, we usually buy in
   2 bulk with our communities, so there would be a set
   3 type that they would want to purchase.
   4     Q Okay. And let's talk about the parking
   5 lot. When you have the parking lots done, you say
   6 you need 3 inches of snow before the plows come out;
   7 is that right?
   8     A That's when we would definitely be out.
   9     Q All right. What kind of -- it's not really
   10 snow melt. Do they just scrape the road?
   11     A So we would scrape the road with a plow and
   12 then add sand, a mixture, to the parking lot, as
   13 well, for traction.
   14     Q Okay. And how do you ensure that the sand
   15 -- what spots get sanded?
   16     A So I believe that we would just -- we would
   17 put sand throughout the whole parking lot and through
   18 all the driveways.
   19     Q All right. Obviously, on the date that
   20 this happened, this incident, there was still some
   21 ice and slush in the parking lot.
   22        Do you recall that?
   23     A I remember the incident, yes.
   24     Q Okay. Do you recall the parking lot area
   25 where this occurred?
     00023
   1     A Yes, I do.
   2     Q Okay. Was there some ice and slush and

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 12 of 31

   3 things like that in the parking lot area?
   4     A Yes, I did see some slush there.
   5     Q Okay. And with regard to that, when was
   6 the last time sand had been put down?
   7     A I'm not sure of the specific time when it
   8 was done.
   9     Q So was it done that day or was it done that
   10 week or do you know?
   11     A It would have been done -- my guess is it
   12 would have been done earlier in the week.
   13     Q All right. Who makes the determination
   14 whether or not it's good enough, in terms of the
   15 scrape off job they've done for the plows; who makes
   16 that call?
   17     A So they would come out and they would
   18 remove the snow, and then if myself -- if I saw an
   19 area that I thought needed extra attention, then we
   20 could notify them to come out again to --
   21     Q And then --
   22     A -- do another pass.
   23     Q I'm sorry I talked over you. I apologize.
   24 Go ahead.
   25     A So, I mean, if we saw an area that needed
     00024
   1 extra attention, then we would call them out to come
   2 through again, if needed.
   3     Q Do you ever have to do that?
   4     A I believe I have done that, yes.
   5     Q So it's not costing Weidner any more money
   6 if you have to send out a truck to come around again,
   7 correct?
   8     A Well, it's absolutely costing us more
   9 money. More time to send somebody out and do more
   10 work would cost us more.
   11     Q Okay. But they're employees of Weidner,
   12 correct?
   13     A Correct.
   14     Q All right. So it's not like you're
   15 bringing out a subcontractor twice to do the same
   16 job?
   17     A No.
   18     Q There's somebody that works for your
   19 company?
   20     A Correct. But I'm still going to be billed
   21 for the work that they come out to do.
   22     Q When you say you're going to be billed,
   23 what do you mean?
   24     A Because I'm paying for that work. Even
   25 though they're within our -- we're paying for that
     00025
   1 specific work that's happening on the property.
   2     Q I'm sorry, can you expand on that a little
   3 bit for me?
   4     A So they work for Weidner Property

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 13 of 31

   5 Management, but they're doing work specifically on my
   6 community, so we need to allocate where they're
   7 spending their time and their resources.
   8         So if one of our communities is spending
   9 more resources, then we're going to be charged
   10 according to that work.
   11    Q Okay, makes sense.
   12        The same with Ice Melt and things like
   13 that; does it come -- you know, is that something
   14 that's charged to your specific site?
   15    A The Ice Melt? Yeah, I would pay for my
   16 particular site.
   17    Q Dumb question, but have you ever had any
   18 write-ups because you're using too much Ice Melt or
   19 calling out the snow removal trucks too much?
   20    A I have not, no.
   21    Q All right. So I think, what I've
   22 understood through disclosures -- those are the
   23 reports that we get back from Counsel -- you found
   24 out on the date of this incident, on December 18th,
   25 2015, that Mr. Doornbos had fallen; is that correct?
     00026
   1     A Correct.
   2     Q And who did you receive that notice from?
   3     A I believe it was one of the residents that
   4 came into the office that informed me of an ambulance
   5 on-site.
   6     Q Okay. And did you go out? What did you
   7 do?
   8     A So, yeah, anything -- if there's anything
   9 like that, I want to ensure the safety and make sure
   10 and see what's going on at our community, so I,
   11 myself, went out to check to see if I could be of any
   12 assistance.
   13    Q Okay. Tell me your recollection of what
   14 you remember that day.
   15    A So when I walked out, I saw an ambulance
   16 parked up and I saw Mr. Doornbos on a stretcher being
   17 put into the ambulance.
   18    Q How far was your office from where he was?
   19    A I don't know the specifics of it. A couple
   20 buildings away, though, from there.
   21    Q Okay. What were the weather conditions
   22 like, do you know?
   23    A I remember it being cold, but the skies
   24 were clear, a little overcast.
   25    Q And I think the temperatures for that date
     00027
   1 were noted. We're talking about, I want to make
   2 sure, 51 and 24; does that sound accurate?
   3     A That sounds accurate, yes.
   4     Q Okay. What were the parking lot conditions
   5 like at that point?
   6     A From what I observed, we had completed some

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 14 of 31

   7 snow removal. You can see that we had removed it
   8 from the parking lots, and there's snow on -- kind of
   9 out of the way there. But overall, I think the
   10 conditions were pretty good.
   11     Q Okay. And do you know, just off the top of
   12 your head, how long ago the snow removal had been
   13 done?
   14     A I do not know.
   15     Q All right. And who would know that?
   16     A Whoever was doing our landscaping, was
   17 doing the plow, would have a better idea of that.
   18     Q Okay. And, obviously, that might be a
   19 better question, would you agree, for Mr. Cox?
   20     A Yes.
   21     Q All right. Super.
   22        So Bristol was your first assignment,
   23 correct?
   24     A Correct.
   25     Q Did you go to any other buildings besides
     00028
   1 Bristol and Windtree?
   2     A Yes.
   3     Q And where were you before that?
   4     A So after Bristol Square, I was at Broadmoor
   5 Park Tower and Terrace, and after that I was at
   6 Eagleridge.
   7     Q And those are all in Colorado Springs?
   8     A Correct.
   9     Q All right. And you still work for Weidner,
   10 correct?
   11     A Yes.
   12     Q All right. So, you know, I think Harry
   13 Truman had the sign that said, The buck stops here,
   14 on his desk. You're familiar with who Harry Truman
   15 was; he was president?
   16     A Yes.
   17     Q Are you familiar with that?
   18        So in terms of that sign, is that sign
   19 technically on your desk? Are you the last person,
   20 in terms of this chain of command, for a slip and
   21 fall?
   22     A So, I mean, I'm responsible for the
   23 operations of the community, but honestly, I work
   24 very closely with our regional team. So the area
   25 director has a big part in what goes on on-site, as
     00029
   1 well.
   2     Q And the name of that regional director,
   3 again, is that --
   4     A Lauriza Dishion.
   5     Q All right. Was she made aware of this
   6 incident?
   7     A Yes.
   8     Q Okay. And that's through the internal

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 15 of 31

   9 report that we've gotten a copy of, right?
   10     A Correct.
   11     Q All right. What is her responsibility with
   12 it after that?
   13     A I mean, we work -- She's made aware of it
   14 because we don't want incidents like this to happen.
   15     Q Right.
   16     A So we figure out what happened and if
   17 there's anything we can do to help that resident.
   18     Q Did she come out and visit the site?
   19     A Yes, I believe so.
   20     Q All right. And when did she do that?
   21     A I don't know the specific date.
   22     Q Do you have any idea; could you guess?
   23     A I'm not sure. I mean, she was there
   24 multiple times a week.
   25     Q Oh, really?
     00030
   1     A Yes, absolutely.
   2     Q And why?
   3     A Because she works with me closely to make
   4 sure the property is running smoothly.
   5     Q So she's kind of like a floater that
   6 oversees everybody?
   7     A Correct.
   8     Q So she's out there. And what's her
   9 responsibility when she comes out to your property?
   10     A Her responsibility is to make sure that
   11 we're doing -- we're working, we're doing our work.
   12     Q You're at the job, right?
   13     A Yeah.
   14     Q Okay. And so is she out there picking up
   15 new applications, is she -- I guess I'm trying to get
   16 a better handle on what she's doing.
   17     A So she's not usually doing applications
   18 but, I mean, she would come in and help do whatever
   19 we needed. But she works with me closely to make
   20 sure that we're performing properly.
   21     Q Part of that performing properly is making
   22 sure all the units are rented and the customers are
   23 happy, correct?
   24     A That's correct; yes.
   25     Q All right. So who supervisors the parking,
     00031
   1 where people park and things such as that? Is that
   2 part of the contract that the resident signs or is
   3 it, you know -- tell me more about that.
   4     A So at Windtree, every apartment home comes
   5 with one covered carport, and that's assigned to
   6 their parking. Then we do have uncovered lot spaces
   7 throughout the community that are unassigned.
   8     Q Okay. And if I get this right, it still is
   9 a private area, though, correct?
   10     A It's private property, yes.

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 16 of 31

   11    Q So the public can't park there, it's just
   12 the residents that can park there?
   13    A The residents and their guests can park
   14 there.
   15    Q And how many vehicles are allowed for the
   16 residents to park there?
   17    A We wouldn't have specifics of how many
   18 vehicles they would have.
   19    Q So there is no specifics?
   20    A It wouldn't be a specific, no. I mean,
   21 they're allowed to have that one in the carport, and
   22 then there's some people that would have three cars,
   23 two cars, it just depends.
   24    Q Do you get a sticker or what designates a
   25 person as a resident being there versus, let's say, a
     00032
   1 visitor?
   2     A There wouldn't be a distinction of a
   3 sticker. We would keep track of the carports, and
   4 their lease agreement would show what space they're
   5 assigned to.
   6     Q Okay. But let's say you had somebody that
   7 had somebody come and stay as a guest of one of the
   8 residents and parked their car for three or four
   9 weeks there. Would that be allowable?
   10    A We're always around walking through the
   11 community to see -- make sure everything is in order,
   12 so if we did see a vehicle that was there for an
   13 extended period of time or was not in good shape,
   14 then we would put a note on the vehicle to figure out
   15 what was going on.
   16    Q All right. Were you familiar with Mr.
   17 Doornbos's vehicles?
   18    A No.
   19    Q Okay. So at the time when you went out to
   20 look at the parking lot, you didn't happen to know
   21 whether or not his vehicles were in the lot?
   22    A No.
   23    Q All right. Who's Dustin Halcomb?
   24    A Dustin is our regional maintenance
   25 supervisor.
     00033
   1     Q Okay. And what's his job function, to the
   2 best of your knowledge?
   3     A So he oversees all of our maintenance
   4 operations in Colorado Springs, just to ensure that
   5 we're being as efficient as possible and help
   6 technicians troubleshoot any concerns that arise.
   7     Q Okay. So with regard to his
   8 responsibilities back in December of 2015, you would
   9 say he was in charge of what?
   10    A In 2015?
   11    Q Yes.
   12    A He would have the same duty, so he would be

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 17 of 31

   13 in charge of the maintenance operations for our
   14 communities.
   15     Q So he's one of the people that would be
   16 responsible for making sure that the snow plows went
   17 through?
   18     A Yes, he would assist in that.
   19     Q All right. But the purchase of the Ice
   20 Melt, that's your responsibility?
   21     A Correct.
   22     Q And then the trucks that come through and
   23 plow, describe those for me, because there's a whole
   24 bunch of different kinds of vehicles that do that.
   25 What was Weidner using at that time?
     00034
   1     A So it was a Chevy pickup truck with a plow
   2 on the front.
   3     Q All right. And how did the sand get spread
   4 out?
   5     A Then they have a spreader in the bed of the
   6 truck.
   7     Q So something that they load up with; is it
   8 gravel, is it walnut, is it sand? What is it?
   9     A I believe it's a sand mixture. And they
   10 have a device that will spread it as they drive
   11 through.
   12     Q So it's a sand mixture. What else does it
   13 have in it?
   14     A I don't know the specifics of what's in it.
   15     Q Who would know that?
   16     A Dustin would probably know that, yes.
   17     Q I guess what I'm trying to figure out is
   18 when you've got temperatures that are dipping down in
   19 the teens at night, is there anything in that sand
   20 mixture that helps to break it up and keep it from
   21 refreezing?
   22     A I'm not sure.
   23     Q Okay. So Mr. Dunbar is the one that -- is
   24 he the person in charge of hiring the people to drive
   25 the trucks to come out to do the work?
     00035
   1     A It would have been Mr. Dunbar and another
   2 associate that would have been in the trucks.
   3     Q So Mr. Dunbar, himself, actually comes out
   4 and does this?
   5     A Correct.
   6     Q All right. And was he employed with
   7 Weidner back in December of 2015?
   8     A Yes.
   9     Q All right. What is Cherish Rosales -- if
   10 I'm saying her name correctly, C-H-E-R-I-S-H,
   11 Rosales, R-O-S-A-L-E-S?
   12     A The first name is pronounced Cherish.
   13     Q Cherish? Okay. What's her responsibility?
   14     A She was the assistant community director.

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 18 of 31

   15     Q Okay. So did she work directly under you?
   16     A Yes.
   17     Q Okay. And is she still with the company?
   18     A She is not.
   19     Q Okay. Do you know where she is now?
   20     A Yes.
   21     Q Where is she?
   22     A She works at Whispering Hills.
   23     Q In Colorado Springs?
   24     A Yes.
   25     Q Is that another organization?
     00036
   1     A Correct.
   2     Q Okay. Jonathan Landa, L-A-N-D-A, who is
   3 he?
   4     A He was the leasing consultant.
   5     Q And what was his job?
   6     A I mean, we all work as a team in the
   7 office, but specifically for the leasing consultant
   8 they, you know, assist in resident relations making
   9 sure everybody is taken care of and comfortable at
   10 their home, and then also helping with new prospects
   11 that come in and renting out apartment homes.
   12     Q Did those folks ever have to come out and
   13 shovel snow or put down Ice Melt?
   14     A Sometimes they would assist, yes.
   15     Q Okay. Were they employed there in December
   16 of 2015?
   17     A Yes.
   18     Q Christian Curlington, do you remember that
   19 name?
   20     A Yes.
   21     Q And who is that?
   22     A He was a service technician.
   23     Q What does that mean?
   24     A So a service technician reports to the
   25 service manager, and he would assist in making units
     00037
   1 ready for move-in and then completing service
   2 requests in occupied apartments.
   3     Q So if the fluorescent lights were out, he'd
   4 be one of the people doing that?
   5     A Correct, yes.
   6     Q So his responsibility wasn't so much snow
   7 removal or anything like that?
   8     A No, he would assist in snow removal, as
   9 well.
   10     Q Okay. Maria Sayer, she was a housekeeper;
   11 is that right?
   12     A Correct.
   13     Q Is she still with you folks?
   14     A Yes.
   15     Q And Mr. Curlington, is he still with you
   16 folks?

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 19 of 31

   17    A No.
   18    Q Do you know where he is?
   19    A I do not.
   20    Q And, obviously, Mr. Punzal, he was the
   21 groundskeeper and he's left. When did he leave?
   22    A I don't remember.
   23    Q Do you know the circumstances of him
   24 leaving? Was he fired or did he just relocate?
   25    A I'm not sure.
     00038
   1     Q And why? Why aren't you sure?
   2     A From Windtree, he worked at a different
   3 community in Colorado Springs, so I'm not sure what
   4 happened after that.
   5     Q So a different community within Weidner
   6 Investments and he went over there instead, correct?
   7     A Correct.
   8     Q And then he left?
   9     A Yes.
   10    Q All right. Who replaced Mr. Punzal?
   11    A I believe it was Elias, last name was --
   12 I'm not sure how to pronounce it, but it would be
   13 S-A-L-L-E.
   14    Q How long did Mr. Punzal stay with you folks
   15 after the December of 2015 incident?
   16    A I'm not sure.
   17    Q Okay. I don't know, have you seen a
   18 picture in which there's somebody out with a snow
   19 shovel in one of the parking lots?
   20    A Yes.
   21    Q And is that Mr. Punzal in that picture?
   22    A I believe so, yes.
   23    Q And why is he out in the parking lot with a
   24 snow shovel?
   25    A So if we see areas that need special
     00039
   1 attention or concerns that we have on-site, if it's
   2 something we can take care of immediately, we'll have
   3 somebody on our team take care of that.
   4     Q Okay, I got you. And with regard to this
   5 particular property, you have certain areas that are
   6 shady areas during times of the day and refreeze; is
   7 that correct?
   8     A Yeah, there's parts that are shaded or the
   9 sun's going up in a different spot.
   10    Q You can't do it all. And would you agree
   11 that, I mean, you're just going to have natural
   12 melt-off?
   13    A Yeah, we live in Colorado, so there's a
   14 freeze and thaw.
   15    Q Gotcha. Would you agree with me that when
   16 you went out on the date of December -- I want to
   17 make sure I get this right -- December 18, 2015, that
   18 there was still slush and ice and things like that

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 20 of 31

   19 present in the parking lot?
   20     A Yes, I did notice that.
   21     Q All right. And did you have to be careful
   22 in terms of where you were stepping, things such as
   23 that?
   24     A I mean, I don't remember specifics, but I'm
   25 always careful when I'm out walking around,
     00040
   1 especially in the winter of Colorado.
   2     Q Sure.
   3        And on the day of December 18th, 2015, had
   4 you been out specifically that day and walked the
   5 property?
   6     A I believe so. Every day I'm out walking
   7 the property, so I'm sure I was out that day at some
   8 point.
   9     Q All right. And when you say you go out and
   10 you walk the property, do you walk the entire
   11 property?
   12     A It depends on the day. A lot of times I'll
   13 walk our apartments that are made ready that we're
   14 going to be showing to prospects for the day, so I
   15 don't necessarily get to the whole property every
   16 day, but I do try to get out as much as possible.
   17     Q Do you folks employ security guards there?
   18     A We do have a courtesy patrol that would
   19 come through in the evenings.
   20     Q But there isn't like a guarded gatehouse or
   21 anything like that?
   22     A No.
   23     Q And nobody that goes out and walks the
   24 grounds?
   25     A No.
     00041
   1     Q All right. And describe for me the setup
   2 of the apartments. Are they all outside entrances?
   3     A Yes, they're all outside entrances.
   4     Q Okay. To the best of your knowledge, when
   5 did the snow that we see in some of these pictures,
   6 when did that come out? I mean, when do you recall
   7 the date of the storm that brought that snow?
   8     A I'm not sure. I think it was earlier in
   9 the week, but I don't know.
   10     Q All right. Do you know whether or not --
   11 that picture of Mr. Punzal, do you know when that was
   12 taken?
   13     A I do not know.
   14     Q Do you know when before the date of this
   15 incident, so December 18th, 2015, when had he last
   16 been out working in the parking lot?
   17     A I'm not sure. I don't recall.
   18     Q Okay. Do you keep records of those things?
   19     A The only records we have is in terms of the
   20 snow calendar we were talking about earlier.

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 21 of 31

   21     Q Who makes the determination where to send
   22 Mr. Punzal, in terms of going out and shoveling snow,
   23 doing things like that?
   24     A That would be myself and the service
   25 manager.
     00042
   1     Q So Mr. Cox?
   2     A Uh-huh. Yes.
   3     Q So a follow-up question to that. Do you
   4 know who made the last inspection of the parking lot
   5 before Mr. Doornbos fell?
   6     A I do not know.
   7     Q All right. According to your records, when
   8 would have been the last time somebody would have
   9 been out there walking through the parking lot or
   10 something like that?
   11     A So we would have come out right after the
   12 initial snow and we would have done the Ice Melt, and
   13 then the following day we would have gone out again
   14 and checked to make sure that everything was cleared
   15 appropriately.
   16     Q And that's just for the sidewalks, correct?
   17     A That would be for the sidewalks, yes, but
   18 we would observe the rest of the community, too, to
   19 ensure that everything else looked good.
   20     Q But the only time you'd call out the trucks
   21 with the sand would be 3 inches or more, correct?
   22     A So yeah, I mean, we would do 3 inches or
   23 more. Obviously, if the conditions were worse and we
   24 needed them out sooner than that, we would call them
   25 and have them remove the snow as needed.
     00043
   1     Q It's rare that we ever get ice storms in
   2 Colorado, but in those circumstances, have you ever
   3 had the trucks come out and just throw sand?
   4     A Yes, I have.
   5     Q Was that done, at all, in those days prior
   6 to this, prior to the incident of December 18, 2015?
   7     A I know that sand was put down in the
   8 parking lot after they had plowed.
   9     Q Okay. Dumb question; how's the sand get
   10 picked up?
   11     A I mean, there's nothing that picks it up.
   12 I think in the -- we'll do a cleanup in the spring
   13 and clean the curbs, but it's going to be in the
   14 parking lot, or there's going to be washout from the
   15 rain.
   16     Q Gotcha. Once the incident happened, Mr.
   17 Doornbos had fallen, the ambulance, did the fire
   18 department come?
   19     A Yes.
   20     Q All right. What kind of, you know -- what
   21 was your responsibility after you received notice of
   22 that?

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 22 of 31

   23     A After I received notice of what?
   24     Q Of him falling.
   25     A So like I said before, I went out there,
     00044
   1 and I don't believe I spoke to Mr. Doornbos, but I
   2 did speak with his spouse and say, Please let me know
   3 if there's anything else we can do to help you and
   4 assist in anything.
   5     Q Okay.
   6     A And then, obviously, if somebody slips in
   7 an area, we want to make sure that doesn't happen
   8 again, so we would go and make sure that either the
   9 plow comes out again or we remove that, as needed.
   10     Q Okay. And with regard to this incident,
   11 you said you did speak to his spouse. Is that Terry
   12 Duffy; is that her name?
   13     A Yes.
   14     Q And she was there on scene with him?
   15     A Yes.
   16     Q Obviously, the concern was that he'd broken
   17 something and that he was going to go to the
   18 hospital, correct?
   19     A Correct.
   20     Q So how long was your conversation with her?
   21     A It was very short. I mean, obviously, it's
   22 a very stressful situation, so I just wanted them to
   23 know that I was there to help them if they needed,
   24 and then they left in the ambulance.
   25     Q Okay. So after everybody clears out, what
     00045
   1 did you do?
   2     A After everything was done?
   3     Q Right. And I guess what I'm saying, so
   4 this happened somewhere around 4:00; is that your
   5 recollection?
   6     A I believe so.
   7     Q What did you do after that?
   8     A So after that, I contacted my area director
   9 just to let her know what's going on.
   10     Q And that's?
   11     A That's Lauriza Dishion.
   12     Q Okay, sorry. So you contacted her. Was
   13 that a phone call, an email? What did you do?
   14     A That was a phone call.
   15     Q All right. And what was her instructions,
   16 then, to you?
   17     A Her instructions were for me to just make
   18 sure that the area was secure, and that if there was
   19 anything we needed to do to remove any snow or ice
   20 that was on the parking lot, that we should do that.
   21     Q Okay. So this is now 4:15, 4:30, roughly?
   22     A Uh-huh.
   23     Q Did you or any of your folks go out and
   24 start shoveling snow out of the parking lot, or what

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 23 of 31

   25 happened?
     00046
   1     A I believe our maintenance team was out
   2 after that to make sure that it was --
   3     Q Who was?
   4     A The maintenance team.
   5     Q Okay. And who would that have been; Mr.
   6 Cox?
   7     A I don't remember who it was specifically,
   8 no.
   9     Q Okay. And did they shovel that particular
   10 area where Mr. Doornbos had fallen?
   11    A I don't know for certain.
   12    Q Would that have been a concern of yours,
   13 though?
   14    A The only thing I remember would be them
   15 putting down Ice Melt there in that area.
   16    Q So somebody would have gone out then with
   17 Ice Melt and thrown it in that particular area?
   18    A Correct.
   19    Q Okay. So we're not talking sidewalks or
   20 anything like that, we're talking about throwing it
   21 into the actual parking lot street asphalt area?
   22    A Correct.
   23    Q All right. What else did you do?
   24    A After that, then I would have kind of just
   25 documented the situation and made notes of what was
     00047
   1 going on.
   2     Q Okay. Did Ms. Dishion, did she ask you to
   3 photograph the incident?
   4     A Yes.
   5     Q And when did you do that?
   6     A I did that the same day, that afternoon.
   7     Q The same day? Okay. And tell me what kind
   8 of device you used to photograph it with.
   9     A I used my iPhone.
   10    Q Your iPhone?
   11    A Yes.
   12    Q Okay. And so we've heard this term
   13 "metadata." Do you know what that is?
   14    A I'm not familiar.
   15    Q iPhones, as typical, will take a
   16 photograph, and when it does that it records the GPS
   17 location, if you have that turned on, and it will
   18 record the time and date that you did that.
   19    A Okay.
   20    Q So the photographs that you took that day
   21 have that kind of data attached to it, correct?
   22    A I would believe so, yeah.
   23    Q Do you still have those photographs?
   24    A Not on my iPhone, no.
   25    Q Did you sync those photographs up with your
     00048

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 24 of 31

   1 computer, or anything like that? Did you email them
   2 to anybody?
   3     A I would have emailed them from my phone to
   4 my computer.
   5     Q And who would that have been? Oh, to your
   6 computer?
   7     A Correct, yeah.
   8     Q Okay. And so the photographs that we have,
   9 in terms of some of the -- Let's go ahead and mark
   10 that.
   11        (Exhibit No. 1 was marked.)
   12 BY MR. PRICE:
   13     Q I'm going to show you what's marked as
   14 Deposition Exhibit No. 1. Did you take that picture?
   15     A Yes, I did.
   16     Q All right. And so your recollection is
   17 that picture was taken after the incident on the day
   18 of it?
   19     A Correct.
   20     Q All right. Is it possible that this could
   21 have been taken the next day?
   22     A I don't think so.
   23     Q Okay. And then you would have sent this
   24 picture, or would you have just kept it on your
   25 computer? What would you have done with it?
     00049
   1     A I would have sent that to Ms. Brigham,
   2 here.
   3     Q Who?
   4     A Susan Brigham.
   5     Q And when would you have done that?
   6     A I would have done that that day.
   7     Q Okay. And is she one of your contact
   8 people with Windtree, or what's your relationship
   9 with her?
   10     A She's with our Risk Management Department,
   11 so she would assist in any situations like this.
   12     Q Does she work for Weidner Investments?
   13     A I'm not sure specifically who she works
   14 for, but yes, I think so.
   15     Q She's one of the people that you're told
   16 you need to report to?
   17     A Yes.
   18     Q And so you would have mailed that to her
   19 that same day?
   20     A I would have emailed that to her.
   21     Q Okay. And so when I look at Deposition
   22 Exhibit 1, I'm going to draw your attention to a
   23 couple things in there.
   24        First of all, I'm going to draw your
   25 attention to this sign here. What is that sign? And
     00050
   1 I'm pointing to a sign that says "Freeze," is what I
   2 can see, and it's next to a stop sign.

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 25 of 31

   3         Are you familiar with that?
   4      A Yes.
   5      Q And what is it?
   6      A It's a freeze warning sign, so this is
   7 specifically for in regard to the interior of the
   8 apartment home. So if we have below freezing
   9 temperatures, we don't want our pipes to freeze, so
   10 we want residents not to turn off their heat or to
   11 keep the water running slightly to ensure that we
   12 don't have any broken pipes.
   13     Q Got you. All right. And then what I also
   14 see in this picture, and I'm going to draw your
   15 attention to, maybe you can see it somewhere up --
   16 It's right in here. There's a bucket. Can you see
   17 that?
   18     A Yes, I do.
   19     Q And what is that bucket there for?
   20     A I do not know.
   21     Q Okay. I'm going to go ahead and take a
   22 break here for a second and mark this as Deposition
   23 Exhibit 2.
   24         (Exhibit No. 2 was marked.)
   25
     00051
   1 BY MR. PRICE:
   2      Q And with regard to this picture, would you
   3 agree this is also a picture that you took?
   4      A Yes.
   5      Q All right. And once again, it's on the
   6 same day that you believe to have been the date of
   7 the incident; is that right?
   8      A Yes.
   9      Q And is there a bucket that you can now see
   10 in that photograph?
   11     A Yes.
   12     Q And what is that, if you know?
   13     A I do not know.
   14     Q Okay. Fair enough.
   15         MR. PRICE: Can we mark this as Deposition
   16 Exhibit 3.
   17         (Exhibit No. 3 was marked.)
   18 BY MR. PRICE:
   19     Q Once again, I'm looking at Deposition
   20 Exhibit No. 3. Would you agree this is a picture
   21 that you took on that day?
   22     A Yes.
   23     Q And give us an idea what direction we're
   24 looking.
   25     A So we are looking east, at this point.
     00052
   1      Q All right. And visible in that is some of
   2 the ice and slushy conditions present; is that
   3 correct?
   4      A Yes.

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 26 of 31

   5     Q And is this the general area in which Mr.
   6 Doornbos was located when you saw him?
   7     A Yes.
   8     Q All right. And is it possible that that
   9 bucket is an Ice Melt bucket?
   10     A That's a possibility, but I'm not sure.
   11     Q All right. It would be unusual for that
   12 bucket to be out there; is that correct?
   13     A Correct.
   14     Q Okay. I'll see if I've got pictures of
   15 this.
   16         MR. PRICE: Can we mark this as 4.
   17         (Exhibit No. 4 was marked.)
   18 BY MR. PRICE:
   19     Q I hand you Deposition Exhibit No. 4 and ask
   20 if you can kind of put No. 4 along together with the
   21 other three exhibits and see if you see that bucket
   22 in Exhibit No. 4.
   23     A I do not see the bucket, no.
   24     Q Okay. So at some point, the bucket is
   25 gone; is that correct?
     00053
   1     A That's what it appears to be, yes.
   2     Q All right. It would be unusual to have a
   3 bucket blocking a parking spot, especially one that's
   4 a covered lot, correct?
   5     A Correct.
   6     Q Covered lots are for reserved spots for
   7 residents?
   8     A Correct.
   9     Q All right. We've been at it for about an
   10 hour. Would you like to take a break for a second?
   11     A I'm okay.
   12     Q All right. So the freeze warning sign,
   13 when does that go up?
   14     A That goes up when we have temperatures drop
   15 below freezing. Sometimes we'll leave it up longer.
   16 But we want to make sure it's out for sure when
   17 temperatures are below freezing.
   18     Q And so in terms of that, would it be common
   19 that it goes out, say, in late October, November, and
   20 just stays out for the entire winter?
   21     A A lot of times that can be the case, yes.
   22     Q Do you ever have people -- when I say
   23 "people," residents -- at Windtree Apartments, back
   24 in December of 2015, did any of them ever complain
   25 about particular areas where there was ice or snow?
     00054
   1     A Not that I remember specifically, no.
   2     Q All right. If someone did complain about
   3 that, would it be written up as an incident report?
   4     A Most likely, yes.
   5     Q And any of those incident reports for
   6 December of 2015, would those records still be

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 27 of 31

   7 available?
   8     A I believe so.
   9     Q All right. Would you have any problem
   10 turning those records over, if they did exist?
   11    A No.
   12    Q With regard to -- I'm going to strike
   13 that.
   14        MR. BAKKEN: Could we go off the record for
   15 a minute?
   16        MR. PRICE: Sure.
   17        (A break was held from 10:05 to 10:11.)
   18 BY MR. PRICE:
   19    Q So the incident report that you generated,
   20 that Ms. Dishion generated, we have copies of those;
   21 you've given those to Counsel, correct?
   22    A I'm not sure what was given.
   23    Q Okay. What did you turn over, in terms of
   24 this case, regarding the incident that occurred on
   25 December 18th, 2015?
     00055
   1     A I did not, myself, give anything over.
   2     Q Okay. To the best of your knowledge, what
   3 did you generate on that day?
   4     A So on that day, I would have created a
   5 report just to explain what was going on, and time
   6 and location of the incident, as well as pictures.
   7     Q You would have confirmed that this calendar
   8 was appropriate; is that right?
   9     A Correct, yes, I would have put that -- I
   10 would have sent that, as well.
   11    Q And this calendar appears to have gone
   12 through the 19th; is that right?
   13    A That's what it looked like, yes.
   14    Q All right. And then did you generate
   15 emails out of this?
   16    A I don't recall.
   17    Q Okay. You generated an internal report; is
   18 that right?
   19    A Correct.
   20    Q All right. And to refresh your
   21 recollection, is this the copy of the report that you
   22 turned over?
   23    A Yes.
   24    Q Okay. And then to refresh your
   25 recollection also, this appears to be a copy of an
     00056
   1 email that you sent to Susan Brigham on December
   2 21st; is that correct?
   3     A Yes.
   4     Q Okay. And that's the same individual
   5 that's sitting here during the deposition, correct?
   6     A Correct.
   7     Q All right. And once again, why did you
   8 generate that email to her?

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 28 of 31

   9     A If we have something that occurs on-site,
   10 we complete this report and send it to our Risk
   11 Management Department.
   12     Q So you did that approximately three days
   13 later?
   14     A I don't know what time I did this.
   15     Q I draw your attention to the email, and it
   16 says Monday, December 21st, at 9:48 a.m.
   17     A So the original email, I would have sent
   18 this on Friday, December 18th.
   19     Q Okay. So the day of and what time?
   20     A On this email, it says 4:48 p.m.
   21     Q Okay. Thank you.
   22        Did you receive any type of response back
   23 from your email to Ms. Brigham?
   24     A On that document, it shows that she had
   25 reached out to Terry Duffy, and then she had also
     00057
   1 sent them flowers.
   2     Q Okay. But did you receive a response back
   3 from Susan Brigham on that day?
   4     A I don't recall.
   5     Q Okay. Did you receive a telephone call
   6 from her on that day?
   7     A I don't recall.
   8     Q All right. Did anyone tell you to go out
   9 and take the photographs or was that just part of
   10 your responsibilities?
   11     A That's part of my responsibilities.
   12     Q Is it detailed, in terms of any of your
   13 manuals, that's what you're supposed to do on a slip
   14 and fall?
   15     A I'm not sure.
   16     Q Okay. With regard to any kind of injury
   17 type of incident that occurs on your properties,
   18 what's your policy and procedure for that?
   19     A For any type of injury?
   20     Q Yes.
   21     A So for any type of injury, we would
   22 complete our internal incident report and then send
   23 that to our Risk Management Department.
   24     Q Okay. Is it part of your policy and
   25 procedure manual to go out and take photographs of
     00058
   1 where the incident occurred?
   2     A I'm not sure if it's part of our policies
   3 and procedures, but that's what -- anytime there's an
   4 incident, that's what I would do.
   5     Q Had you had any kind of slip and falls
   6 prior to this while you were working there that
   7 winter?
   8     A I don't know specifically of the time. I
   9 do recall there were other incidents at my time at
   10 Windtree.

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 29 of 31

   11      Q Okay. So we're talking from 2000 and, when
   12 did you start, '14?
   13      A Correct.
   14      Q Till up until this time, there's been prior
   15 incidents of people slipping and falling?
   16      A Correct.
   17      Q Okay. Was that due to snow and ice?
   18      A From -- No.
   19      Q Just what was it due to, in your
   20 recollection?
   21      A So the two that I recall, one of them was a
   22 resident was walking upstairs and slipped, and then I
   23 guess the second one was due to ice. They slipped on
   24 the stairs coming down from their apartment.
   25      Q All right. Was there any kind of remedial
     00059
   1 measures that were taken after this incident? Do you
   2 know what I mean by that?
   3      A I do not.
   4      Q Did you guys do anything different, in
   5 terms of the parking lots, after this incident
   6 occurred?
   7      A Like I said before, we put down some Ice
   8 Melt in that location, but I don't recall doing
   9 anything differently.
   10      Q Somebody directed Mr. Punzal to go out and
   11 start chipping away ice in the parking lot, correct?
   12      A I don't recall. I just remember them
   13 having put Ice Melt out there.
   14      Q But your recollection, with regard to the
   15 photograph of seeing him out with a snow shovel in
   16 the parking lot, you do recall seeing that
   17 photograph?
   18      A Yes.
   19      Q And we do agree it's him and we do agree
   20 it's after this incident?
   21      A I just don't know when that specifically
   22 occurred.
   23      Q Okay. I'm almost done.
   24         The only thing I would do at this point is
   25 we're going to be getting a copy of your --
     00060
   1         MR. BAKKEN: I emailed that to you.
   2         MR. PRICE: And I'll go through that, and I
   3 would reserve just another line of questioning if it
   4 arises out of that.
   5         Okay, I'm done. Do you have any
   6 questions?
   7         MR. BAKKEN: I do not.
   8
   9         ...Thereupon, at 10:19 a.m., the taking of
   10 the witness' testimony was concluded...
   11
   12

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 30 of 31

   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
     00061
   1             CERTIFICATE OF WITNESS
   2 STATE OF COLORADO )
                  ) ss:
   3 COUNTY OF EL PASO )
   4
          I, Michael Malone, a witness in the above
   5 deposition, do hereby acknowledge that I have read
      the foregoing transcript of my testimony, and state
   6 under oath that it, together with any attached
      amendment to the deposition, constitutes my sworn
   7 testimony.
   8       I have ( ) have not ( ) made corrections on
      the attached amendment to the deposition form.
   9
   10                 __________________________
                        Michael Malone
   11
   12       Subscribed and sworn to before me this
   13 ________ day of _____________________________, 2018.
   14
   15                 __________________________
                     Notary Public
   16                 State of Colorado
   17          Address: __________________________
   18                 __________________________
   19                 __________________________
   20
             Commission: __________________________
   21
   22
   23
   24
   25
     00062
   1          CERTIFICATION OF COURT REPORTER
   2
      STATE OF COLORADO )
   3               ) ss:
      COUNTY OF EL PASO )
   4

Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
             Case 1:17-cv-02893-RBJ Document 41-2 Filed 12/05/18 USDC Colorado Page 31 of 31

   5        I, Annette R. Trefz, RPR and Notary Public
       within and for the State of Colorado, contracted to
   6    take the deposition of Michael Malone, do certify
       that before the deposition the witness was duly sworn
   7    by me to testify to the truth; that the said
       deposition was taken by me at 9:04 a.m., on June 6,
   8    2018; then reduced to typewritten form consisting of
       62 pages herein; that the foregoing is a true
   9    transcript of the questions asked, testimony given,
       and proceedings had.
   10
          I further certify that I am not related to any
   11 party herein or their Counsel, and have no interest
      in the result of this litigation.
   12
          IN WITNESS WHEREOF, I have affixed my
   13 signature this 16th day of June, 2018.
   14
   15
   16             ______________________________
                 Annette R. Trefz
   17             RPR and Notary Public
                 Within and for the
   18             State of Colorado
   19             My Commission Expires: 2-1-22
   20
   21
   22
   23
   24
   25




Malone Michael 06-06-2018.txt[6/21/18, 2:58:35 PM]
